Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT is entered into and made effective as of September 4, 2020, by
and between Village Bank, a Virginia corporation (the “Corporation”), and Max C.
Morehead, Jr. (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Corporation desires to retain the services of the Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation’s behalf to the
Executive;

 

WHEREAS, the Executive has significant experience serving in senior bank
management positions, and the Corporation desires to employ the Executive as a
key executive officer of the Corporation whose dedication, availability, advice
and counsel to the Corporation is deemed important to the Board of Directors of
the Corporation, the Corporation and the shareholders of Village Bank and Trust
Financial Corp., the holding company for the Corporation (the “Holding
Company”);

 

WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
valuable to the Corporation;

 

WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the services of the Executive;

 

WHEREAS, the Corporation considers the establishment and maintenance of a sound
management to be part of its overall corporate strategy and to be essential to
protecting and enhancing the best interests of the Corporation and the
shareholders of the Holding Company; and

 

WHEREAS, the Corporation desires to safeguard its proprietary confidential
information, retain its employees and protect itself against unfair competition.

 

NOW, THEREFORE, to assure the Corporation of the Executive’s dedication, the
availability of his advice and counsel to the Corporation, and to induce the
Executive to remain and continue in the employ of the Corporation and for other
good and valuable consideration, the receipt and adequacy whereof each party
hereby acknowledges, the Corporation and the Executive hereby agree as follows:

 

1.EMPLOYMENT: The Corporation agrees to, and does hereby employ, the Executive,
and the Executive agrees to, and does hereby accept such employment, for the
period beginning on or before September 4, 2020, and ending on September 4,
2023, which period of employment may be extended or terminated only upon the
terms and conditions hereinafter set forth.

 

2.TERM, EXTENSIONS OF TERM, AND CONTINUING OBLIGATIONS: This Agreement will be
effective on the date set forth above and will expire on September 4, 2023;
provided that on September 4, 2022 and on each September 4st thereafter (each
such September 4st is referred to as the “Renewal Date”), this Agreement will be
automatically extended for an additional twelve (12) month period. This
Agreement will not, however, be extended if either party gives written notice of
non-renewal (“Nonrenewal Notice”) at least ninety (90) days before the Renewal
Date. The parties intend that the covenants and restrictions in Sections 11 and
18 be enforceable against Executive regardless of the reason that his employment
by the Corporation may terminate and that such covenants and restrictions shall
be enforceable against Executive even if this Agreement expires after a
Nonrenewal Notice is given by the Executive. The existence of any claim or cause
of action by the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the restrictive covenants and confidentiality requirements set
forth in Sections 11 and 18 of this Agreement.

 



 

 

 

3.EXECUTIVE DUTIES: The Executive agrees that, during the term of his employment
under this Agreement and in his capacity as Executive Vice President –
Commercial Banking, he will devote his full business time and energy to the
business, affairs and interests of the Corporation and serve it diligently, to
the best of his ability and in accordance with general business standards. The
Executive, however, may devote reasonable time and energy to charitable and
civic activities that enhance the reputation and good standing of the Executive
and the Corporation in the community. The Executive shall comply with all
policies, standards and regulations of the Corporation now or hereafter
promulgated. The services and duties to be performed by the Executive shall be
those appropriate to his office and title as currently and from time to time
hereafter specified in the Corporation’s Bylaws or otherwise specified by the
Board of Directors of the Corporation.

 

4.COMPENSATION:

 

(a) Base Salary. The Corporation agrees to pay the Executive, as compensation
for all services rendered by him to the Corporation during the period of his
employment under this Agreement, base salary in an annual amount of no less than
$202,000, which shall be payable in monthly, semi-monthly or bi-weekly
installments in conformity with Corporation’s payroll practices for salaried
employees. Such salary may be increased in the sole and absolute discretion of
the Corporation’s Board of Directors or Compensation Committee thereof duly
authorized by the Board to so act. The Board of Directors shall review the
Executive’s base salary at least annually during his employment and may increase
such salary as determined in its discretion.

 

(b) Annual Bonus. The Executive shall be entitled to an annual performance bonus
based on a target of 15% of his annual base salary, provided that the Executive
meets the performance goals established by the Corporation’s Board of Directors
or Compensation Committee in its discretion.

 

(c) Stock Awards and Incentive Compensation. The Corporation may make stock
awards and provide such other incentive compensation to the Executive in such
amounts and at such time as may be determined by the Corporation’s Board of
Directors or Compensation Committee.

 

(d) Supplemental Executive Retirement Benefit. The Executive will continue to be
a participant in the Supplemental Executive Retirement Plan. Under such plan,
the Executive is fully-vested in a supplemental nonqualified annual cash benefit
of $25,000 per year for fifteen (15) years beginning at his retirement or as
otherwise provided under the plan.

 

(e) Employee Benefits. During the term of employment under this Agreement, the
Executive will be entitled to participate in all employee benefit plans,
practices and programs maintained by the Corporation, as in effect from time to
time (collectively, the “Employee Benefit Plans”), on a basis which is no less
favorable than is provided to other similarly situated officers of the
Corporation, to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Corporation reserves the right to amend
or cancel any Employee Benefit Plan at any time in its sole discretion, subject
to the terms of such Employee Benefit Plan and applicable law.

 



 2 

 

 

(f) Vacation; Paid Time-off. During the term of employment under this Agreement,
the Executive will be entitled to paid vacation on a basis which is no less
favorable than is provided to other similarly-situated officers of the
Corporation, which in the Executive’s case will initially consist of four (4)
weeks of paid vacation. The Executive will also receive other paid time-off in
accordance with the Corporation’s policies as they may exist from time to time.

 

5.REIMBURSEMENT OF BUSINESS EXPENSES: During the term of this Agreement, to the
extent that such expenditures are substantiated by the Executive as required by
the Internal Revenue Service and policies of the Corporation, the Corporation
shall reimburse the Executive promptly for all expenditures (including business
related travel, business entertainment and business meetings) made in accordance
with written rules and policies established from time to time by the Board of
Directors of the Corporation in pursuance and furtherance of the Corporation’s
business and good will, provided any permitted expenditures are objectively
determinable and nondiscretionary under such rules and policies. Any
reimbursements hereunder shall be made by the end of the calendar year following
the calendar year in which the related expense is incurred, or on such earlier
date as provided in the Corporation’s rules and policies regarding such
reimbursements.

 

6.ILLNESS: In the event the Executive is unable to perform the essential
functions of his job, with or without reasonable accommodations, for a period of
four (4) consecutive months by reason of illness or other physical or mental
disability, the Corporation may terminate this Agreement without further or
additional compensation being due the Executive from the Corporation pursuant to
this Agreement, except benefits accrued through the date of such termination
under Employee Benefit Plans of the Corporation. Executive will also be entitled
to any long-term disability and other insurance or other benefits then regularly
provided by the Corporation to disabled employees of senior executive status, as
well as any other insurance benefits so provided, for which Executive qualifies.
Notwithstanding any other provision in this Agreement, the Corporation will
comply with the Americans with Disabilities Act and Family Medical Leave Act.

 

7.DEATH: In the event of the Executive’s death during the term of this
Agreement, this Agreement shall terminate as of the end of the month in which
the Executive dies. This Section 7 shall not affect the rights of any person
under other contracts between the Executive and the Corporation or under any
life insurance policy.

 

8.TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:

 

(a)Notwithstanding the provisions of Section 1 hereof, the Board of Directors of
the Corporation may terminate the Executive’s employment under this Agreement at
any time by giving not less than thirty (30) days written notice to the
Executive. The Executive may resign for Good Reason (as hereafter defined) at
any time by giving not less than thirty (30) days written notice to the
Corporation. It shall not constitute a breach of this Agreement for the
Corporation to suspend Executive’s duties and to place the Executive on a paid
leave during the thirty (30) day notice period. If the Corporation terminates
the Executive’s employment without Cause (as hereafter defined) or the Executive
resigns for Good Reason, then in either event the Executive shall receive the
following, provided that the Executive signs a release and waiver of claims
reasonably satisfactory to the Corporation and such release and waiver has
become effective:

 



 3 

 

 

(i)The Executive shall be paid the Executive’s Final Compensation. For purposes
of this Agreement, “Final Compensation” means (a) the annual base salary in
effect on the date of termination (or the annual base salary in effect
immediately prior to a reduction in the Executive’s base salary in the event the
Executive resigns for Good Reason based on Section 8(b)(iii) hereunder) and (b)
an annual bonus amount equal to 15% of annual base salary. The payment of Final
Compensation shall be made over twelve (12) months in installments such that the
Final Compensation payments are made at the same time as Executive would have
received his base salary.

 

(ii)Payments under (i) above shall be made or commence upon the Executive’s
termination of employment, subject to the satisfaction of the release and waiver
condition set forth above.

 

(iii)If the Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Corporation shall
reimburse the Executive for the difference between the monthly COBRA premium
amount paid by the Executive for his and his eligible dependents’ group health
insurance coverage and the monthly premium amount paid by similarly situated
active employees of the Corporation. Such reimbursement shall be paid to the
Executive by the tenth day of the month immediately following the month in which
the Executive timely remits the COBRA premium payment. The Executive shall be
eligible to receive such reimbursement until the earliest of: (A) twelve (12)
months following the Executive’s termination; or (B) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer. If Executive becomes ineligible for COBRA coverage before
either of these events occur, the Corporation shall continue payments in the
same amount to Executive for the remainder of the applicable time period.
Notwithstanding the foregoing, if the Corporation’s payments under this Section
8(a)(iii) would violate the nondiscrimination rules applicable to
non-grandfathered plans or would result in the imposition of penalties under
applicable law, the parties agree to reform this Section 8(a)(iii) in a manner
as is necessary to comply with applicable law.

 

(iv)The Executive shall thereon have no further recourse, and the Corporation
shall have no further obligation, under this Agreement, provided that if the
Executive breaches or fails to comply with any of the covenants and restrictions
in Sections 11 and 18 then the Corporation shall have no obligation to make any
payments under this Section 8(a), such remedy being in addition to any other
remedies available to the Corporation under this Agreement or applicable law in
connection with such breach or failure.

 

(b)For purposes of this Agreement, “Good Reason” shall mean:

 

(i)The assignment of duties to the Executive by the Corporation which (A) are
materially different from the Executive’s duties on the date hereof, or (B)
result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;

 

(ii)The removal of the Executive from, or any failure to re-elect him to, the
position of Executive Vice President Commercial Banking of the Corporation,
except in connection with a termination of his employment by the Corporation for
Cause or by reason of the Executive’s death or disability;

 

(iii)A reduction by the Corporation of the Executive’s then current base salary
without the Executive’s written consent;

 



 4 

 

 

(iv)A material reduction by the Corporation without the Executive’s written
consent of the fringe benefits (including, without limitation, paid vacations,
Supplemental Executive Retirement Plan and short and long term incentive
compensation arrangements, including vesting provisions related to the
Supplemental Executive Retirement Plan and short and long term incentive
compensation arrangements) that were provided to the Executive immediately prior
to the date thereof, provided that a material reduction of fringe benefits does
not occur in connection with the elimination or reduction of a fringe benefit
for which the Corporation substitutes a fringe benefit or payment of
substantially equal value;

 

(v)The failure of the Corporation to obtain the assumption of, and agreement to
perform, this Agreement by any successor; or

 

(vi)The Corporation giving a Nonrenewal Notice to the Executive.

 

Notwithstanding the above, Good Reason shall not include any resignation by the
Executive where Cause for his termination by the Corporation exists.

 

(c)Resignation by the Executive for Good Reason shall be communicated by a
written Notice of Resignation to the Corporation. A “Notice of Resignation”
shall mean a notice which shall indicate the specific provision(s) in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason. The
notice must be delivered to the Corporation within ninety (90) days of the
initial occurrence of the event or condition alleged to constitute Good Reason.
Upon delivery of such notice by the Executive, the Corporation shall have a
period of twenty (20) days during which it may remedy in good faith the event or
condition constituting Good Reason and the Executive’s employment shall continue
in effect during such time so long as the Corporation is making diligent efforts
to cure. In the event the Corporation shall remedy in good faith the event or
condition constituting Good Reason, then such notice of termination shall be
null and void, and the Corporation shall not be required to pay the amount due
to the Executive under Section 8(a).

 

(d)If within thirty (30) days after any Notice of Resignation is given, the
Corporation notifies the Executive that a dispute exists concerning the
resignation for Good Reason and that it is requesting arbitration pursuant to
Section 17, the Corporation shall continue to pay the Executive his full base
salary as described in Section 4, when due and payable under the Corporation’s
payroll procedures, at least until such time as a final decision is reached by
the panel of arbitrators, but subject to the limitation in Section 8(a)(i) on
the duration of such payments. If Good Reason for resignation by the Executive
is ultimately determined not to exist, then all sums paid by the Corporation to
the Executive, from the date of such resignation to the date of the resolution
of such dispute shall be promptly repaid by the Executive to the Corporation
with interest at the rate charged from time to time by the Corporation to its
most substantial customers for unsecured extensions of credit. Should it
ultimately be determined that Good Reason for resignation by the Executive
exists, then the Executive shall be entitled to retain all sums paid to him,
pending the resolution of such dispute and he shall be entitled to receive the
payments and other benefits provided for in Section 8(a).

 

A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 8(a) hereof.

 



 5 

 

 

(e)If the Executive’s employment terminates after a Change of Control (as
defined in Section 10 hereof), the payments to which he is entitled pursuant to
Section 10 shall be in lieu of any payment to which he might otherwise be
entitled under the terms of Section 8(a)(i).

 

(f)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement under Section 8(a) by seeking other employment or
otherwise.

 

9.RESIGNATION, TERMINATION FOR CAUSE, REGULATORY TERMINATION: The Corporation or
the Executive may terminate this Agreement, with or without Cause, subject to
the following conditions:

 

(a)Notwithstanding the provision of Section 1 of this Agreement, the Board of
Directors of the Corporation may, in its sole discretion, terminate the
Executive’s employment for Cause. For the purpose of this Agreement, “Cause”
shall mean material failure of the Executive to perform his duties under this
Agreement, unlawful or unethical business conduct, dishonesty, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses), a material violation of the Corporation’s work rules, Code of Ethics
or policies, or a material breach of this Agreement. The Board of Directors
shall not, however, terminate the Executive’s employment based on the
Executive’s material failure to perform his duties under this Agreement, his
material violation of the Corporation’s work rules, Code of Ethics or policies,
or his material breach of this Agreement, without first providing him written
notice of any such failure or breach and a reasonable period of time, not less
than ten (10) days, in which to remedy such failure or breach.

 

(b)In the event the Executive resigns from or otherwise voluntarily terminates
his employment with the Corporation at any time (other than for Good Reason), or
if the Corporation terminates the Executive’s employment for Cause, the
Corporation thereafter shall have no obligation to make any further payments
under this Agreement.

 

(c)If the Executive is suspended and/or prohibited from participating in the
conduct of the Corporation’s affairs by a notice served under the Federal
Deposit Insurance Act or any other regulatory authority, the Corporation’s
obligations under this Agreement shall be terminated and the Corporation
thereafter shall have no obligation to make any further payments under this
Agreement.

 

10.CHANGE OF CONTROL:

 

(a)Notwithstanding any other provision in this Agreement, if the Executive’s
employment is terminated by the Executive for Good Reason, or by the Corporation
on account of its giving a Nonrenewal Notice in accordance with Section 2, or by
the Corporation without Cause (other than on account of the Executive’s death or
incapacity as described in Section 6), in each case within twenty-four (24)
months following a Change of Control, then the payments set forth in Section
8(a) shall be replaced by the following, provided that the Executive signs a
release and waiver of claims reasonably satisfactory to the Corporation and such
release and waiver has become effective:

 



 6 

 

 

(i)The Executive shall be paid a lump sum equal to two (2) times his Final
Compensation, as defined in Section 8(a)(i).

 

(ii)Payments under (i) above shall be made within forty-five (45) days of the
Executive’s termination of employment, subject to the satisfaction of the
release and waiver condition set forth above.

 

(iii)If the Executive timely and properly elects continuation coverage under
COBRA, the Corporation shall reimburse the Executive for the difference between
the monthly COBRA premium amount paid by the Executive for his and his eligible
dependents’ group health insurance coverage and the monthly premium amount paid
by similarly situated active employees. Such reimbursement shall be paid to the
Executive by the tenth day of the month immediately following the month in which
the Executive timely remits the COBRA premium payment. The Executive shall be
eligible to receive such reimbursement until the earliest of: (A) twelve (12)
months following the Executive’s termination; or (B) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer. If Executive becomes ineligible for COBRA coverage before
either of these events occur, the Corporation shall continue payments in the
same amount to Executive for the remainder of the applicable time period.
Notwithstanding the foregoing, if the Corporation’s payments under this Section
8(a)(iii) would violate the nondiscrimination rules applicable to
non-grandfathered plans or would result in the imposition of penalties under
applicable law, the parties agree to reform this Section 8(a)(iii) in a manner
as is necessary to comply with applicable law.

 

(iv)The Executive shall thereon have no further recourse, and the Corporation
shall have no further obligation, under this Agreement.

 

(b)For purposes of this Agreement, a “Change of Control” shall mean (i) the
acquisition by any “person” or “group” (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Kenneth R. Lehman, the Holding Company, any subsidiary of the Holding
Company or any employee benefit plan of the Holding Company or any Holding
Company subsidiary, directly or indirectly, as “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of the Holding Company
representing fifty percent (50%) or more of either the then outstanding shares
of common stock or the combined voting power of the then outstanding securities
of the Holding Company; (ii) the acquisition by Kenneth R. Lehman, individually
or as part of a group, as “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Holding Company representing sixty-six and
two-thirds percent (66 2/3%) or more of either the then outstanding shares of
common stock or the combined voting power of the then outstanding securities of
the Holding Company; (iii) either a majority of the directors of the Holding
Company elected at the Holding Company’s most recent annual shareholders meeting
shall have been nominated for election other than by or at the direction of the
“incumbent directors” of the Holding Company, or the “incumbent directors” shall
cease to constitute a majority of the directors of the Holding Company (the term
“incumbent director” shall mean any director who was a director of the Holding
Company on September 4, 2020 and any individual who becomes a director of the
Holding Company subsequent to September 4, 2020 and who is elected or nominated
by or at the direction of at least two-thirds of the then incumbent directors);
(iv) the Holding Company consummates a reorganization, merger, share exchange,
consolidation or other business combination (a “Reorganization”) with any other
“person” or “group” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
or affiliate thereof, other than a Reorganization that would result in the
outstanding common stock of the Holding Company immediately prior thereto
continuing to represent, either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof, at
least fifty percent (50%) of the common stock of the Holding Company or such
surviving entity or a parent or affiliate thereof outstanding immediately after
the Reorganization; or (v) a plan of complete liquidation of the Holding Company
or an agreement for the sale or disposition by the Holding Company of all or
substantially all of the Holding Company’s assets.

 



 7 

 

 

(c)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement under Section 10(a) by seeking other employment
or otherwise.

 

11.COVENANTS:

 

(a)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x)       twelve (12) months from and after the date that Executive is (for any
reason) no longer employed by the Corporation; or

 

(y)       for a period of twelve (12) months from the date of entry by a court
of competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by the Executive,

 

the Executive covenants and agrees that he will not, directly or indirectly,
compete with the Corporation by performing job functions similar to those he is
performing under this Agreement, including the supervision of employees engaged
in banking operations similar to those in which the Corporation is engaged, for
any bank or bank holding company within thirty-five (35) miles of the
headquarters of the Corporation or within five (5) miles of any bank branch that
was in operation at the time the Executive’s employment with the Corporation
ceased.

 

(b)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x)       twelve (12) months from and after the date that the Executive is (for
any reason) no longer employed by the Corporation; or

 

(y)       for a period of twelve (12) months from the date of entry by a court
of competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by the Executive,

 

the Executive will not, directly or indirectly, on behalf of the Executive or
any other person or entity, solicit or induce, or attempt to solicit or induce,
any person then employed by the Corporation to terminate the employee’s
employment with the Corporation.

 

(c)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x)       twelve (12) months from and after the date that the Executive is (for
any reason) no longer employed by the Corporation; or

 



 8 

 

 

(y)       for a period of twelve (12) months from the date of entry by a court
of competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by the Executive,

 

the Executive will not, except to the extent necessary to carry out his duties
as an employee of the Corporation, directly or indirectly provide Competitive
Services (as defined below) to any Customer (as defined below), and shall not,
directly or indirectly, on behalf of the Executive or any other person or
entity, solicit or divert away or attempt to solicit or divert away any Customer
of the Corporation for the purpose of selling or providing Competitive Services,
provided the Corporation is then still engaged in the sale or provision of
Competitive Services.

 

(d)It is agreed that notwithstanding the above to the contrary, Executive may
engage in business ventures as long as they are not competitive with the
Corporation.

 

(e)For purposes of this Agreement, the term “Customer” means any individual or
entity to whom or to which the Corporation provided Competitive Services, and
with whom or with which the Executive had contact in connection with the
delivery of such Competitive Services, within two (2) years of the date on which
the Executive’s employment terminates.

 

(f)For purposes of this Agreement, “Competitive Services” means providing
commercial and consumer financial products and services that, as of the date of
this Agreement or as of the date of termination of employment, as the case may
be, are provided to Customers of the Corporation, whether such services are
provided directly by the Corporation or by others under a contractual
arrangement with the Corporation.

 

(g)The Executive agrees that the covenants in this Section 11 are reasonably
necessary to protect the legitimate interests of the Corporation, are reasonable
with respect to the time and territory and do not interfere with the interests
of the public. The Executive further agrees that the descriptions of the
covenants contained in this Section 11 are sufficiently accurate and definite to
inform the Executive of the scope of the covenants. Finally, the Executive
agrees that the consideration set forth in this Agreement is full, fair and
adequate to support the Executive’s obligations hereunder and the Corporation’s
rights hereunder. The Executive acknowledges that in the event the Executive’s
employment with the Corporation is terminated for any reason, the Executive will
be able to earn a livelihood without violating such covenants.

 

(h)The parties have attempted to limit the Executive’s right to compete only to
the extent necessary to protect the Corporation from unfair competition. The
parties recognize, however, that reasonable people may differ in making such a
determination. Accordingly, the parties intend that the covenants contained in
this Section 11 to be completely severable and independent, and any invalidity
or unenforceability of any one or more such covenants will not render invalid or
unenforceable any one or more of the other covenants. The parties further agree
that, if the scope or enforceability of a covenant contained in this Section 11
is in any way disputed at any time, and if permitted by applicable law and
public policy, a court or other trier of fact may modify and reform such
provision to substitute such other terms as are reasonable to protect the
Corporation’s legitimate business interests.

 



 9 

 

 

(i)The Executive agrees that, given the nature of the positions held by the
Executive with the Corporation, each and every one of the covenants and
restrictions set forth in this Agreement above are reasonable in scope, length
of time and geographic area and are necessary for the protection of the
significant investment of the Corporation in developing, maintaining and
expanding its business. Accordingly, the parties hereto agree that in the event
of any breach by the Executive of any of the provisions of Sections 11 and/or 18
of this Agreement that monetary damages alone will not adequately compensate the
Corporation for its losses and, therefore, that it shall be entitled to any and
all legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief, and the Executive shall be liable for all
damages, including actual and consequential damages, costs and expenses, and
legal costs and actual attorney’s fees incurred by the Corporation as a result
of taking action to enforce, or recover for any breach of Section 11 or 18.

 

(j)The Executive covenants that he is not the subject of any contract that
prevents him from executing this Agreement and performing the duties of
Executive Vice President Commercial Banking. The Executive further covenants
that he is not subject to any covenants or obligations not to compete and is not
subject to any other restrictions or obligations which would prevent him from
fulfilling the duties specified in this Agreement.

 

(k)Notwithstanding anything in this Agreement to the contrary, in the event that
the Corporation gives the Executive a Nonrenewal Notice pursuant to Section 2 of
this Agreement, the restrictive covenants described in subparagraphs (a), (b)
and (c) of this Section 11 shall apply only during the term of this Agreement
and throughout any further period that Executive is an employee of the
Corporation.

 

12.NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:Max C. Morehead, Jr.

16525 Saville Chase Road

Midlothian, VA 23112

 

If to the Corporation:James E. Hendricks, Jr.,

President and Chief Executive Officer

Village Bank

P.O. Box 330

Midlothian, Virginia 23112

 

With a copy to:Craig D. Bell Esquire

Chairman of the Board of Directors

McGuire Woods, LLP

901 East Cary Street

Richmond, Virginia 23219-4030

 

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 



 10 

 

 

13.MODIFICATION, WAIVERS, APPLICABLE LAW: No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and on behalf of the Corporation
by such officer as may be specifically designated by the Board of Directors of
the Corporation. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provision or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.

 

14.INVALIDITY, ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

15.SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.

 

16.HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

 

17.ARBITRATION: With the exception of Sections 11 and 18 and the enforcement of
these sections in accordance with Section 11(i), all other claims under this
Agreement will be resolved by binding arbitration. Any dispute, controversy or
claim arising under or in connection with this Agreement shall be settled
exclusively by arbitration, in Richmond, Virginia in accordance with the
Employment Arbitration Rules and Procedures Rules of JAMS then in effect. The
Corporation shall pay all administrative fees associated with such arbitration.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Unless otherwise provided in the rules of the American Arbitration
Association, the arbitrators shall, in their award, allocate between the parties
the costs of arbitration, which shall include reasonable attorneys’ fees and
expenses of the parties, as well as the arbitrator’s fees and expenses, in such
proportions as the arbitrator deems just.

 

18.CONFIDENTIALITY: Executive covenants and agrees that any and all proprietary
information maintained as confidential by the Corporation and concerning the
customers or businesses and services of the Corporation of which he has
knowledge as a result of his association with the Corporation in any capacity,
shall be deemed confidential in nature and shall not, without the proper written
consent of the Corporation, be directly or indirectly used, disseminated,
disclosed or published by the Executive to third parties other than in
connection with the usual conduct of the business of the Corporation, or as
required by law or the Corporation’s Code of Ethics. Such information shall
expressly include, but shall not be limited to, confidential and proprietary
information concerning the Corporation’s trade secrets within the meaning of the
Virginia Trade Secrets Act, business operations, business records, documented
customer lists or other confidential customer information. Upon termination of
employment, the Executive shall deliver to the Corporation all property in his
possession which belongs to the Corporation including all originals and copies
of documents, forms, records or other information, in whatever form it may
exist, concerning the Corporation or its business, customers, products or
services. This Section 18 shall not be applicable to any information which,
through no misconduct or negligence of Executive, has been disclosed to the
public by anyone other than Executive.

 



 11 

 

 

19.409A COMPLIANCE:

 

(a)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code (“Code”) Section 409A. Accordingly, to the
maximum extent permitted under Code Section 409A, the terms of this Agreement,
including, without limitation, “termination” and “termination of employment,”
and similar terms, shall be interpreted to be in compliance with Code Section
409A. In no event whatsoever shall the Corporation be liable for any additional
tax, interest or penalty that may be imposed on the Executive by Code Section
409A or damages for failing to comply with Code Section 409A.

 

(b)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

 

(i)With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (x) the expiration of
the six (6)-month period measured from the date of such ‘separation from
service’ of the Executive, and (y) the date of the Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section 19 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

(ii)To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Corporation shall reimburse the Executive, to the extent
that such costs would otherwise have been paid by the Corporation or to the
extent that such benefits would otherwise have been provided by the Corporation
at no cost to the Executive, the Corporation’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Corporation in accordance with the procedures
specified herein.

 

(c)All expenses or other reimbursements under this Agreement shall be made
promptly and in any event on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year and the Executive’s right to reimbursement shall not
be subject to liquidation in exchange for any other benefit.

 

(d)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Corporation.

 



 12 

 

 

(e)In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.

 

20.REGULATORY REQUIREMENTS AND CLAWBACK: Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Corporation
(or any of its successors in interest) shall not be required to make any payment
or take any action under this Agreement if:

 

(a)such payment or action is prohibited by any governmental agency having
jurisdiction over the Corporation or any of its subsidiaries (hereinafter
referred to as “Regulatory Authority”) because the Corporation or any of its
subsidiaries is declared by such Regulatory Authority to be insolvent, in
default or operating in an unsafe or unsound manner; or

 

(b)such payment or action (i) would be prohibited by or would violate any
provision of state or federal law applicable to the Corporation, including,
without limitation, the Emergency Economic Stabilization Act of 2008 and the
Federal Deposit Insurance Act, each as now in effect or hereafter amended, (ii)
would be prohibited by or would violate any applicable rules, regulations,
orders or statements of policy, whether now existing or hereafter promulgated,
of any Regulatory Authority, or (iii) otherwise would be prohibited by any
Regulatory Authority.

 

(c)Executive agrees that any incentive based compensation or award that he
receives, or has received, from the Corporation under this Agreement or
otherwise, will be subject to clawback by the Corporation as may be required by
applicable law or stock exchange listing requirement and on such basis as the
Board of Directors of the Corporation determines, but in no event with a
look-back period of more than three years, unless required by applicable law or
stock exchange listing requirement.

 

21.POSSIBLE REDUCTION IN PAYMENT AND BENEFITS: No amounts will be payable and no
benefits will be provided under this Agreement to the extent that such payments
or benefits, together with other payments or benefits under other plans,
agreements or arrangements, would make the Executive liable for the payment of
an excise tax under Code Section 4999 or any successor provision. The amounts
otherwise payable and the benefits otherwise to be provided under this Agreement
shall be reduced in a manner determined by the Corporation (by the minimum
possible amount) that is consistent with the requirements of Code Section 409A
until no amount payable to the Executive will be subject to such excise tax. All
calculations and determinations under this Section 21 shall be made by an
independent accounting firm or independent tax counsel appointed by the
Corporation (the “Tax Advisor”) whose determinations shall be conclusive and
binding on the Corporation and the Executive for all purposes. The Tax Advisor
may rely on reasonable, good faith assumptions and approximations concerning the
application of Code Section 280G and Code Section 4999. The Corporation shall
bear all costs of the Tax Advisor. In the event that the payment to the
Executive under Sections 8(a)(i) or 10(a)(i) is reduced in accordance with this
paragraph, the length of the noncompete and nonsolicitation periods described in
Sections 11(a), 11(b) and 11(c) shall be reduced proportionally. For example and
for illustrative purposes, if the payment is reduced by 50%, the noncompete and
nonsolicitation periods shall be reduced by 50%.

 

 

(Signatures appear on the following page)

 



 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

  EXECUTIVE                     By: /s/ Max C. Morehead, Jr.       Max C.
Morehead, Jr.             Date:   September 4, 2020                     VILLAGE
BANK                     By: /s/ James E. Hendricks, Jr.       James E.
Hendricks, Jr.       President and Chief Executive Officer             Date:
September 4, 2020  

 

 



 14 

